IN THE SUPREME COURT OF THE STATE OF DELAWARE

AMIR FATIR, A/K/A                          §
    STERLING HOBBS,                        §       No. 132, 2018
                                           §
       Defendant Below,                    §       Court Below: Superior Court
       Appellant,                          §       of the State of Delaware
                                           §
       v.                                  §       ID. No. 75060892DI (N)
                                           §
STATE OF DELAWARE,                         §
                                           §
       Plaintiff Below,                    §
       Appellee.                           §

                             Submitted: April 27, 2018
                              Decided: July 9, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                        ORDER

       Upon consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record below, we conclude that the Superior Court’s order of

February 23, 2018, denying the appellant’s most recent motion for correction of

sentence, should be affirmed. The Superior Court’s application of current Criminal

Rule 35 to the appellant’s February 2018 motion, rather than the version of the rule

in effect when the appellant was sentenced in 1976, was entirely correct.*




*
  See 11 Del. C. § 5121(c) (providing that amendments to the Rules of Criminal Procedure “shall
take effect upon such date as the Superior Court shall fix”).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                BY THE COURT:

                                /s/ James T. Vaughn, Jr.
                                Justice




                                  2